
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.1

PLAN OF REORGANIZATION AND ACQUISITION


--------------------------------------------------------------------------------


PLAN OF REORGANIZATION AND ACQUISITION
BY WHICH
THE CHILDREN'S INTERNET, INC.
(A CALIFORNIA CORPORATION)
SHALL ACQUIRE A MAJORITY INTEREST OF
DWC INSTALLATIONS, INC.
(A NEVADA CORPORATION)


        This PLAN OF REORGANIZATION AND ACQUISITION ("Agreement") is made and
dated this 3rd day of July, 2002 (the "Effective Date") by and between the above
referenced corporations, and shall become effective on "the Closing Date" as
defined herein.


I.    THE INTERESTED PARTIES


A.    THE PARTIES TO THIS AGREEMENT

        1.    The Children's Internet, Inc., a California corporation ("The
Children's Internet").

        2.    DWC Installations, Inc., a Nevada corporation ("DWC").

        3.    The Children's Internet and DWC may be referred to collectively
herein as the "Parties."


II.    RECITALS


A.    THE CAPITAL OF THE CHILDREN'S INTERNET AND DWC

        1.    The capital of The Children's Internet consists of 10,000 shares
of common stock, no par value, authorized, of which 5,000 are issued and
outstanding as of the date of this Agreement.

        2.    The capital of DWC consists of 75,000,000 shares of common stock,
$0.001 par value, authorized, of which 1,121,000 shares are issued and
outstanding as of the date of this Agreement, and 10,000,000 shares of preferred
stock, $0.001 par value of which no shares are issued and outstanding as of the
date of this Agreement

B.    THE BACKGROUND FOR THE ACQUISITION

        The Children's Internet desires to acquire 1,166,755 newly issued shares
of DWC common stock (the "Shares") and the DWC wishes to sell the Shares to The
Children's Internet.


III.    CONDITIONS PRECEDENT TO REORGANIZATION


A.    DIRECTOR APPROVAL

        The Boards of Directors of the Parties respectively shall have
determined that it is advisable and in the best interests of each of them and
both of them to proceed with the acquisition by The Children's Internet of the
Shares.

B.    EFFECTIVE DATE

        This Plan of Reorganization and Acquisition shall become effective on a
date designated hereinafter as the "Closing Date"; provided that the following
conditions precedent shall have been met, or waived in writing by the Parties:

        1.    DWC shall have furnished to The Children's Internet all corporate
and financial information which is customary and reasonable, to conduct its
respective due diligence, normal for this kind of transaction. If The Children's
Internet determines that there is a reason not to complete this Plan of
Reorganization and Acquisition as a result of their due diligence examination,
then it must give written notice to DWC prior to the expiration of the due
diligence examination period. The Due Diligence period, for purposes of this
paragraph, shall expire when this Agreement is executed by all Parties.

--------------------------------------------------------------------------------


        2.    All of the terms, covenants and conditions of this Plan of
Reorganization and Acquisition to be complied with or performed by each Party
for Closing shall have been complied with, performed or waived in writing.

        3.    The representations and warranties of the Parties, contained in
this Plan of Reorganization and Acquisition, as herein contemplated, except as
amended, altered or waived by the Parties in writing, shall be true and correct
in all material respects at the Closing Date with the same force and effect as
if such representations and warranties are made at and as of such time; and each
Party shall provide the other with a corporate certificate, of a director of
each Party, dated the Closing Date, to the effect, that all conditions precedent
have been met, and that all representations and warranties of such Party are
true and correct as of that date. The form and substance of each Party's
certification shall be in form reasonably satisfactory to the other.

C.    TERMINATION

        This Plan of Reorganization and Acquisition may be terminated at any
time prior to the Closing Date, whether before or after approval by the
directors of the Parties: (i) by mutual consent of the Parties; or (ii) by any
Party if any other Party is unable to meet the specific conditions precedent
applicable to its performance within a reasonable time. In the event that
termination of this Plan of Reorganization and Acquisition occurs, as provided
above, this Plan of Reorganization and Acquisition shall forthwith become void
and there shall be no liability on the part of any Party or its respective
officers and directors.


IV.    PLAN OF ACQUISITION


A.    REORGANIZATION AND ACQUISITION

        The Children's Internet and DWC are hereby reorganized, such that DWC
shall issue 1,166,755 shares of its common stock to The Children's Internet and
DWC shall become a majority-owned subsidiary of The Children's Internet.

B.    SURVIVING CORPORATION

        Both The Children's Internet and DWC shall survive the Reorganization
herein contemplated and shall continue to be governed by the laws of their
respective jurisdiction. The resulting parent corporation is the entity
responsible for the rights of dissenting shareholders, if any.

C.    SURVIVING ARTICLES OF INCORPORATION

        The Articles of Incorporation of both The Children's Internet and DWC
shall remain in full force and effect, unchanged.

D.    SURVIVING BYLAWS

        The Bylaws of both The Children's Internet and DWC shall remain in full
force and effect, unchanged.

E.    CONSIDERATION

        As consideration for the 1,166,755 Shares, The Children's Internet will
pay $150,000 to DWC as follows: As DWC is already in receipt of a $50,000
deposit paid by The Children's Internet, The Children's Internet shall pay the
remaining $100,000 to DWC in readily available funds at the Closing.

        Also at the Closing, DWC shall issue and deliver a stock certificate to
The Children's Internet for the 1,166,755 Shares.

--------------------------------------------------------------------------------


F.    OTHER CONDITIONS OF ACQUISITIONS

        1.    DWC shall own all of the assets it currently owns except as may be
sold or transferred in the ordinary course of business;

G.    FURTHER ASSURANCE, GOOD FAITH AND FAIR DEALING

        The Directors of each Party shall and will execute and deliver any and
all necessary documents, acknowledgments and assurances and do all things proper
to confirm or acknowledge any and all rights, titles and interests created or
confirmed herein; and all Parties covenant hereby to deal fairly and in good
faith with each other and each others shareholders.


V.    GENERAL MUTUAL REPRESENTATIONS AND WARRANTIES


        The purpose and general import of the Mutual Representations and
Warranties are that each Party has made appropriate full disclosure to the
others, that no material information has been withheld, and that the information
exchanged is accurate, true and correct.

A.    ORGANIZATION AND QUALIFICATION

        Each Party warrants and represents that it is duly organized and in good
standing, and is duly qualified to conduct any business it may be conducting, as
required by law or local ordinance.

B.    CORPORATE AUTHORITY

        Each Party warrants and represents that it has corporate authority,
under the laws of its jurisdiction and its constituent documents, to do each and
every element of performance to which it has agreed, and which is reasonably
necessary, appropriate and lawful, to carry out this Agreement in good faith.

C.    OWNERSHIP OF ASSETS AND PROPERTY

        DWC warrants and represents that it has lawful title and ownership of
its property as reported to The Children's Internet, and as disclosed in its
financial statements.

D.    ABSENCE OF CERTAIN CHANGES OR EVENTS

        DWC warrants and represents that there are no material changes of
circumstances or events which have not been fully disclosed to The Children's
Internet, and which, if different than previously disclosed in writing, have
been disclosed in writing as currently as is reasonably practicable.

E.    ABSENCE OF UNDISCLOSED LIABILITIES

        Each Party warrants and represents specifically that it has, and has no
reason to anticipate having, any material liabilities which have not been
disclosed to the other, in the financial statements or otherwise in writing.

F.    LEGAL PROCEEDINGS

        Each Party warrants and represents that there are no legal proceedings,
administrative or regulatory proceeding, pending or suspected, which have not
been fully disclosed in writing to the other.

G.    NO BREACH OF OTHER AGREEMENTS

        Each Party warrants and represents that this Agreement, and the faithful
performance of this Agreement, will not cause any breach of any other existing
agreement, or any covenant, consent decree, or undertaking by either, not
disclosed to the other.

--------------------------------------------------------------------------------


H.    CAPITAL STOCK

        Each Party warrants and represents that the issued and outstanding
shares and all shares of capital stock of each Party, is as detailed herein,
that all such shares are in fact issued and outstanding, duly and validly
issued, were issued as and are fully paid and non-assessable shares, and that,
other than as represented in writing, there are no other securities, options,
warrants or rights outstanding, to acquire further shares of such Party, except
as has been disclosed to the other Party.

I.    BROKERS' OR FINDER'S FEES

        Other than as described herein, each Party warrants and represents that
it is aware of no claims for brokers' fees, or finders' fees, or other
commissions or fees, by any person not disclosed to the other, which would
become, if valid, an obligation of either Party.


VI.    INDEMNIFICATION


        DWC shall, and from and after the Closing Date, indemnify, defend and
hold harmless The Children's Internet and each person who becomes an officer or
director of DWC subsequent to the Closing (the "Indemnified Parties") against
all losses, claims, damages, costs, expenses (including reasonable attorneys'
fees and expenses), liabilities or judgments or amounts that are paid in
settlement with the approval of the indemnifying party of or in connection with
any threatened or actual claim, action, suit, proceeding or investigation based
on or arising out of any matter existing or occurring at or prior to the Closing
Date ("Indemnified Liabilities"), in each case, to the full extent a corporation
is permitted under Nevada Revised Statutes to indemnify directors or officers.

        Without limiting the foregoing, in the event any such claim, action,
suit, proceeding or investigation is brought against any Indemnified Parties
(whether arising before or after the Closing Date), (i) the Indemnified Parties
may retain counsel satisfactory to them and DWC shall pay all fees and expenses
of such counsel for the Indemnified Parties promptly as statements therefore are
received; and (ii) DWC shall use all reasonable efforts to assist in the
vigorous defense of any such matter, provided that DWC shall not be liable for
any settlement effected without its prior written consent. Any Indemnified Party
wishing to claim indemnification under this section, upon learning of any such
claim, action, suit, proceeding or investigation, shall notify DWC (but the
failure so to notify shall not relieve a party from any liability which it may
have under this section except to the extent such failure prejudices such
party), and shall deliver to DWC the undertaking contemplated by the applicable
sections of the Nevada Revised Statutes. The Indemnified Parties as a group may
retain only one law firm to represent them with respect to each such matter
unless there is, under applicable standards of professional conduct, a conflict
on any significant issue between the positions of any two or more Indemnified
Parties. The Parties agree that all rights to indemnification, including
provisions relating to advances of expenses incurred in defense of any action or
suit, existing in favor of the Indemnified Parties with respect to matters
occurring through the Closing Date shall continue in full force and effect for a
period of not less than seven years from the Closing Date; provided, however,
that all rights to indemnification in respect of any Indemnified Liabilities
asserted or made within such period shall continue until the disposition of such
Indemnified Liabilities.

        The provisions of this section are intended to be for the benefit of,
and shall be enforceable by, each Indemnified Party, his or her heirs and his or
her personal representatives and shall be binding upon all successors and
assigns of DWC.


VII.    DEFAULT, AMENDMENT AND WAIVER


A.    DEFAULT

        Upon a breach or default under this Agreement by any of the Parties
(following the cure period provided herein), the non-defaulting party shall have
all rights and remedies given hereunder or now or hereafter existing at law or
in equity or by statute or otherwise. Notwithstanding the foregoing, in the
event of a breach or default by any Party hereto in the observance or in the
timely performance of any

--------------------------------------------------------------------------------


of its obligations hereunder which is not waived by the non-defaulting Party,
such defaulting Party shall have the right to cure such default within 15 days
after receipt of notice in writing of such breach or default.

B.    WAIVER AND AMENDMENT

        Any term, provision, covenant, representation, warranty, or condition of
this Agreement may be waived, but only by a written instrument signed by the
Party entitled to the benefits thereof. The failure or delay of any party at any
time or times to require performance of any provision hereof or to exercise its
rights with respect to any provision hereof shall in no manner operate as a
waiver of or affect such party's right at a later time to enforce the same. No
waiver by any Party of any condition, or of the breach of any term, provision,
covenant, representation, or warranty contained in this Agreement, in any one or
more instances, shall be deemed to be or construed as a further or continuing
waiver of any such condition or breach or waiver of any other condition or of
the breach of any other term, provision, covenant, representation, or warranty.
No modification or amendment of this Agreement shall be valid and binding unless
it be in writing and signed by all Parties hereto.


VIII.    MISCELLANEOUS


A.    EXPENSES

        Whether or not the transactions contemplated hereby are consummated,
each of the Parties hereto shall bear all taxes of any nature (including,
without limitation, income, franchise, transfer, and sales taxes) and all fees
and expenses relating to or arising from its compliance with the various
provisions of this Agreement and such Party's covenants to be performed
hereunder, and except as otherwise specifically provided for herein, each of the
Parties hereto agrees to pay all of its own expenses (including, without
limitation, attorneys and accountants' fees, and printing expenses) incurred in
connection with this Agreement, the transactions contemplated hereby, the
negotiations leading to the same and the preparations made for carrying the same
into effect, and all such taxes, fees, and expenses of the Parties hereto shall
be paid prior to Closing.

B.    NOTICES

        Any notice, request, instruction, or other document required by the
terms of this Agreement, or deemed by any of the Parties hereto to be desirable,
to be given to any other party hereto shall be in writing and shall be given by
facsimile, personal delivery, overnight delivery, or mailed by registered or
certified mail, postage prepaid, with return receipt requested, to the following
addresses:

TO THE CHILDREN'S INTERNET:   The Children's Internet, Inc.
Attn: Sholeh Hamedani, President
2401 Crow Canyon Rd., Suite 201,
San Ramon CA 94583
TO DWC:
 
DWC Corporation
Attn: Alan Schram, President
15303 Ventura Blvd., Suite 1510
Sherman Oaks, CA 91403
WITH COPY TO:
 
Oswald & Yap
Attn: Lynne Bolduc, Esq.
16148 Sand Canyon Avenue
Irvine, CA 92618

        The persons and addresses set forth above may be changed from time to
time by a notice sent as aforesaid. If notice is given by facsimile, personal
delivery, or overnight delivery in accordance with the provisions of this
Section, said notice shall be conclusively deemed given at the time of such
delivery. If

--------------------------------------------------------------------------------


notice is given by mail in accordance with the provisions of this Section, such
notice shall be conclusively deemed given seven days after deposit thereof in
the United States mail.

C.    ENTIRE AGREEMENT

        This Agreement, together with any schedules and exhibits hereto, sets
forth the entire agreement and understanding of the Parties hereto with respect
to the transactions contemplated hereby, and supersedes all prior agreements,
arrangements and understandings related to the subject matter hereof. No
understanding, promise, inducement, statement of intention, representation,
warranty, covenant, or condition, written or oral, express or implied, whether
by statute or otherwise, has been made by any party hereto which is not embodied
in this Agreement, or in the schedules or exhibits hereto or the written
statements, certificates, or other documents delivered pursuant hereto or in
connection with the transactions contemplated hereby, and no party hereto shall
be bound by or liable for any alleged understanding, promise, inducement,
statement, representation, warranty, covenant, or condition not so set forth.

D.    SURVIVIAL OF REPRESENTATIONS

        All statements of fact (including financial statements) contained in the
schedules, the exhibits, the certificates, or any other instrument delivered by
or on behalf of the Parties hereto, or in connection with the transactions
contemplated hereby, shall be deemed representations and warranties by the
respective Party hereunder. All representations, warranties, agreements, and
covenants hereunder shall survive the Closing and remain effective regardless of
any investigation or audit at any time made by or on behalf of the Parties or of
any information a party may have in respect hereto. Consummation of the
transactions contemplated hereby shall not be deemed or construed to be a waiver
of any right or remedy possessed by any party hereto, notwithstanding that such
party knew or should have known at the time of Closing that such right or remedy
existed.

E.    INCORPORATION BY REFERENCE

        The schedules, exhibits, and all documents (including, without
limitation, all financial statements) delivered as part hereof or incident
hereto are incorporated as a part of this Agreement by reference.

F.    REMEDIES CUMULATIVE

        No remedy herein conferred upon the Parties is intended to be exclusive
of any other remedy and each and every such remedy shall be cumulative and shall
be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or otherwise.

G.    EXECUTION OF ADDITIONAL DOCUMENTS

        Each Party hereto shall make, execute, acknowledge, and deliver such
other instruments and documents, and take all such other actions as may be
reasonably required in order to effectuate the purposes of this Agreement and to
consummate the transactions contemplated hereby.

H.    GOVERNING LAW

        This Agreement has been negotiated and executed in the State of
California and shall be construed and enforced in accordance with the laws of
such state.

I.    FORUM

        Each of the Parties hereto agrees that any action or suit which may be
brought by any party hereto against any other party hereto in connection with
this Agreement or the transactions contemplated hereby may be brought only in a
federal or state court in Orange County, California.

--------------------------------------------------------------------------------


J.    PROFESSIONAL FEES

        In the event any Party hereto shall commence legal proceedings against
the other to enforce the terms hereof, or to declare rights hereunder, as the
result of a breach of any covenant or condition of this Agreement, the
prevailing party in any such proceeding shall be entitled to recover from the
losing party its costs of suit, including reasonable attorneys' fees,
accountants' fees, and experts' fees.

K.    BINDING EFFECT AND ASSIGNMENT

        This Agreement shall inure to the benefit of and be binding upon the
Parties hereto and their respective heirs, executors, administrators, legal
representatives, and assigns.

L.    COUNTERPARTS; FACSIMILE SIGNATURES

        This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The Parties agree that
facsimile signatures of this Agreement shall be deemed a valid and binding
execution of this Agreement.

        This PLAN OF REORGANIZATION AND ACQUISITION is executed on behalf of
each Party by its duly authorized representatives, and attested to, pursuant to
the laws of its respective place of incorporation and in accordance with its
constituent documents.

THE CHILDREN'S INTERNET, INC.,
a California corporation    
/s/ Sholeh Hamedani

--------------------------------------------------------------------------------


 
  BY:  Sholeh Hamedani     ITS:  President    
DWC INSTALLATIONS, INC.
a Nevada corporation
 
 
/s/ Alan Schram

--------------------------------------------------------------------------------


 
  BY:  Alan Schram     ITS:  President    

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.1 PLAN OF REORGANIZATION AND ACQUISITION
PLAN OF REORGANIZATION AND ACQUISITION BY WHICH THE CHILDREN'S INTERNET, INC. (A
CALIFORNIA CORPORATION) SHALL ACQUIRE A MAJORITY INTEREST OF DWC INSTALLATIONS,
INC. (A NEVADA CORPORATION)
I. THE INTERESTED PARTIES
II. RECITALS
III. CONDITIONS PRECEDENT TO REORGANIZATION
IV. PLAN OF ACQUISITION
V. GENERAL MUTUAL REPRESENTATIONS AND WARRANTIES
VI. INDEMNIFICATION
VII. DEFAULT, AMENDMENT AND WAIVER
VIII. MISCELLANEOUS
